863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Muhammad ISAAC, also known as, Michael Wayne Long, Plaintiff-Appellant,v.STATE OF KENTUCKY;  City of Russellville;  Logan CircuitCourt, Defendants- Appellees.
No. 88-5635.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, motion for remand, and brief of the plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights complaint pursuant to 42 U.S.C. Sec. 1983 alleging that the State of Kentucky, City of Russellville and Logan Circuit Court through negligence denied him timely preliminary proceedings in his criminal case.  He sought release, $9.7 billion and an immediate trial.  On the basis that a complaint asserting mere negligence does not rise to the level of a constitutional violation, the district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
The district court properly dismissed the complaint because plaintiff's claims of negligence do not rise to the level of a constitutional violation.  See Daniels v. Williams, 474 U.S. 327, 330 (1986);  Molton v. City of Cleveland, 839 F.2d 240, 247 (6th Cir.1988);  Nishiyama v. Dickson County, Tenn., 814 F.2d 277, 282 (6th Cir.1987).


4
It is ORDERED that the motions for counsel and remand be denied and the judgment of the district court be affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.